Citation Nr: 1754302	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


WITNESS AT HEARINGS ON APPEAL

Veteran, Appellant, witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  The Veteran died in August 2013 and the Appellant was granted substitution for the Veteran's pending appeal for service connection for Hepatitis C.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran and Appellant appeared at hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's claims file.  In January 2017, the Appellant was advised that the VLJ who conducted the November 2010 hearing was no longer employed by the Board.  In August 2017 a Board hearing was conducted before the undersigned VLJ, and a transcript of the hearing is associated with the claims file.

In February 2011 and April 2017, the Board remanded the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.


REMAND

By August 2017 Board hearing, the Appellant indicated that the Veteran had been awarded Social Security (SSA) disability benefits based on Hepatitis C.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Appellant and the RO should request the Social Security Records upon remand.

The Veteran reported that he was exposed to blood while moving bodies after his living quarters was bombed.  Photographs were submitted showing the damage.  The Veteran also wrote that he was exposed to blood ten months out of the year.  The Veteran's military occupational specialty was bulk fuel man.  This is not a military specialty one would assume would be exposed to blood ten months out of the year.  However, it is possible the Veteran was exposed to blood on the single occasion when he moved bodies after his living quarters were bombed.  An opinion based on this single exposure is warranted.  

In addition, the record includes multiple, conflicting medical opinions.

An October 2005 VA treatment record that states the Veteran's description of handling bodies and blood in Vietnam is consistent with known mechanisms of transmission of Hepatitis C.

An April 2010 VA examiner stated the Hepatitis C is less likely as not related to military service, as the service medical file reflects no in-service causes, and so much time had passed between separation from service and documentation of liver disease.

A June 2011 VA examiner stated the Hepatitis C is at least as likely as not related to military service, as skin exposure to blood in Vietnam is the most likely cause.  The examiner noted that the Veteran reported symptoms of Hepatitis C in 1985 though not confirmed by blood test.  The examiner stated that Hepatitis C can be dormant and not manifested for 10-20 years, and that previously screening for Hepatitis C was not sophisticated and could be missed.

An April 2012 VA examiner stated the Hepatitis C is less likely as not related to military service.  The examiner stated that due to conflicting reports in the record and the gap between his exit from service to the onset of Hepatitis C, it is less likely than not that his liver infection is related to military service.

Upon remand, a VA examiner is requested to consider the evidence of record and offer a clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records received must be added to the claims file.

2.  Send the Veteran's claims file to an appropriate medical professional for a clarifying medical opinion.  The entire electronic claims file must be reviewed by the examiner.  

The examiner is asked to address the following:

a. Whether it at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C was caused by the Veteran's service, to include air gun inoculations and handling bodies and blood.  With regard to handling bodies, the examiner should assume that the Veteran handled bodies on one occasion after living quarters were bombed and he aided in the rescue and recovery.  Further exposure to blood is not documented and should not be utilized when formulating the opinion.

b.  In providing this opinion, the examiner must address the conflicting VA examiner's opinions of record, detailed above, and to the extent possible, offer a clarifying opinion.  

The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions.  If any opinion cannot be provided without resort to speculation, the examiner should so indicate.  The examiner must then provide the rationale for why the opinion cannot be provided without resort to speculation.  

3.  When the above has been completed, the case should again be reviewed by the RO or the AMC, to address whether service connection is warranted for Hepatitis C.  If the benefit sought is not granted, the Appellant should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




